DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 10/07/2019.
Claims 1-14 are currently pending and has been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
-Claim 8 reads “…a similarity search that searches at least one storage device communicatively coupled to the server…” but should likely read “…a similarity search that searches the at least one storage device communicatively coupled to the server…”
Claims 9-14 inherits the deficiencies noted in claim 8, and are therefore objected to on the same basis.
Appropriate correction is required.

Examiner Note: Regarding 35 U.S.C. 101 the claims are not directed to an abstract idea as the claim limitations are indicative of integration into a practical application under Step 2A Prong Two. Specifically, the limitations regarding the server determining a pose of the person in the image and segmenting the image into one or more first fashion items and performing image re-stylization of the corresponding portions of the image apply the judicial exception in some 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayana et al. (US 2020/0143454 A1), hereinafter Ananthanarayana, in view of Wiesel et al. (US 2019/0244407 A1), hereinafter Wiesel.
	Regarding claim 1, Ananthanarayana discloses a method (i.e. abstract) comprising: 
-receiving, at a server, an image that includes a clothed person (Ananthanarayana, see at least: “if a person uploads an image [i.e. receiving, at a server, an image] wherein she is wearing a skirt with a biker jacket [i.e. that includes a clothed person] as opposed to denim jeans, the system suggests the change from skirt to denim jeans” [0039] and the servers 404 in [0061]); 
-determining, at the server, a pose of the person in the image and segmenting the image into one or more first fashion items (Ananthanarayana, see at least: “Object recognition (object classification): one or several pre-specified or learned objects or object classes can be recognized, usually together with their 2D positions in the image or 3D poses [i.e. determining, at the server, a pose of the person in the image] in the scene. The image data are scanned for a specific condition” [0020] and “Image classifiers for street images are programmed in such a way that they can clearly distinguish the fashion objects and non-fashion objects. They can 404 in [0061]); 
-determining, at the server, one or more second fashion items using a similarity search that searches at least one storage device communicatively coupled to the server based on the one or more first fashion items (Ananthanarayana, see at least: “Process 200 can mark the fashion apparel accessory that is to be changed [i.e. the one or more first fashion items] or added to enhance the look. Process 200 uses the style rating component 210 and later sends individual fashion objects to the outfitter component 206 to generate a ‘good’ outfit (e.g. as quantified by a specified rating/score value, etc.). In addition to these fashion objects, outfit generator 206 is provided an online catalog and/or the full wardrobe of the user who uploaded the image” [0040] and “when creating an outfit, process 500 obtains a starting point (e.g. query product set−set(s) which the query product belongs to, etc.) [i.e. based on the one or more first fashion items]. Process 500 has to then decide which product to select from the complementary product set [i.e. determining, at the server, one or more second fashion items] by traversing the graph in step 508. At this point, process searches at only a small subset of products to choose from [i.e. using a similarity search] instead of looking at the entire product set” [0065] and “The client(s) 402 are connected to one or more client data store(s) 406 that can be employed to store information local to the client(s) 402. Similarly, the server(s) 404 are connected to one or more server data store(s) 408 that can be employed to store information local to the server(s) 404 [i.e. searches at least one storage device communicatively coupled to the server]” [0061]); 
-generating, at the server, at least one outfit proposal based on the one or more second fashion items (Ananthanarayana, see at least: “Process 200 uses the style rating component 210 206 to generate a ‘good’ outfit [i.e. generating, at the server, at least one outfit proposal] (e.g. as quantified by a specified rating/score value, etc.). In addition to these fashion objects, outfit generator 206 is provided an online catalog [i.e. based on the one or more second fashion items] and/or the full wardrobe of the user who uploaded the image. When the outfit generator 206 generates a better outfit, the missing objects are provided as enhancements” [0040] and “if a person uploads an image wherein she is wearing a skirt with a biker jacket as opposed to denim jeans, the system suggests the change from skirt to denim jeans. In another example, if a person is combining a red t-shirt with a red trouser, the system suggests a better color combination so that it looks good aesthetically [i.e. generating at least one outfit proposal]” [0039] and the servers 404 in [0061]); 
-generate recommended outfit images based on the at least one outfit proposal (Ananthanarayana, see at least: “process 200 can use an outfit image generator 220. Outfit image generator 220 can automatically create a collage that contains all the products that the outfit is made of [i.e. generate recommended outfit images based on the at least one outfit proposal]. There are multiple types of collage images that can be generated based on the type of garment and number of apparels/accessories present in the outfit. Process 200 also includes a capability of generating images where the apparel combination is draped on multiple virtual human models” [0043]); and 
-transmitting, via a communications network coupled to the server, the generated outfit images for display (Ananthanarayana, see at least: “Presentation of the output [i.e. for display] can help the user needs to appreciate the styling and the aesthetic sense of the apparel combination in the best possible way. As noted, process 200 can use an outfit image generator 220. Outfit image generator 220 can automatically create a collage that contains all the products 200 also includes a capability of generating images where the apparel combination is draped on multiple virtual human models [i.e. transmitting the generated outfit images for display]” [0043] and “system 400 includes an orchestration framework 410 that can be employed to facilitate communications between the client(s) 402 and the server(s) 404 [i.e. via a communications network coupled to the server]” [0061])
Ananthanarayana does not explicitly disclose performing, at the server, image re-stylization of corresponding portions of the image including the clothed person to generate recommended outfit images based on the at least one outfit proposal.
Wiesel, however, teaches utilizing image processing and providing search results of clothing items (i.e. abstract), including the known technique of performing, at the server, image re-stylization of corresponding portions of the image including the clothed person to generate recommended outfit images based on the at least one outfit proposal (Wiesel, see at least: “from left to right, a first search result is an image of a short flower-themed summer dress, shown virtually dressed on Carla's body [i.e. to generate recommended outfit images based on the at least one outfit proposal] based on her own image that she uploaded [i.e. performing, at the server, image re-stylization of corresponding portions of the image including the clothed person], and clearly showing Carla's own face, as well as her arms, her legs, and her unique “spaghetti style” white shoes” [0467] and Fig. 20). This known technique is applicable to the method of Ananthanarayana as they both share characteristics and capabilities, namely, they are directed to utilizing image processing and providing search results of clothing items.
It would have been recognized that applying the known technique of performing, at the server, image re-stylization of corresponding portions of the image including the clothed person to generate recommended outfit images based on the at least one outfit proposal, as taught by 

Regarding claim 4, Ananthanarayana in view of Wiesel teach the method of claim 1. Ananthanarayana further discloses:
-wherein the generated at least one outfit proposal is based on at least one from the group consisting of: a style profile of a user, and a database of items that are complementary to one another (Ananthanarayana, see at least: “Process 200 can be personalized and can understand and cater to each individual styling sensibility. Process 200 adopts a method called graded personalization. In this, the system gives better recommendations [i.e. the generated at least one outfit proposal] with more user data. The system is initialized with gender and geography. As the user starts interacting with the system, user behavior and user's personal information are taken into consideration [i.e. based on at least one from the group consisting of: a style profile of a user, and a database of items that are complementary to one another] to give more personalized recommendations” [0037]).

Regarding claim 5, Ananthanarayana in view of Wiesel teach the method of claim 4. 
Wiesel further teaches utilizing image processing and providing search results of clothing items (i.e. abstract), including the known technique of the style profile of the user including at least one from the group consisting of: the one or more fashion items that have been viewed by the user, the one or more fashion items that have been selected by the user, and the one or more fashion items have been purchased by the user (Wiesel, see at least: “the user image is processed, analyzed and improved; and is stored in a user profiles database [i.e. the style profile of the user], together with other user data that is obtained or extracted or received” [0089] and “two different users that perform the same search query, at the same search engine or online retailer, may receive different search results, due to at least one or more of the following parameters:…(c) based on other parameters, such as, user-specific purchase history or browsing history, user-specific data obtained from social media account or from user-defined settings or preferences, or the like [i.e. the style profile of the user includes at least one from the group consisting of: the one or more fashion items that have been viewed by the user, the one or more fashion items that have been selected by the user, and the one or more fashion items have been purchased by the user]” [0465]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ananthanarayana with Wiesel for the reasons identified with respect to claim 1.

Regarding claim 6, Ananthanarayana in view of Wiesel teach the method of claim 1. Ananthanarayana further discloses:
-wherein items of the at least one outfit proposal are selected from the group consisting of: equivalent items to the one or more first fashion items, and complementary items to the one or more first fashion items (Ananthanarayana, see at least: “when creating an outfit [i.e. wherein items of the at least one outfit proposal], process 500 obtains a starting point (e.g. query product set−set(s) which the query product belongs to, etc.). Process 500 has to then decide which product to select from the complementary product set [i.e. are selected from the group consisting of: equivalent items to the one or more first fashion items, and complementary items to the one or more first fashion items]” [0065]).

Regarding claim 7, Ananthanarayana in view of Wiesel teach the method of claim 1. 
Wiesel further teaches receiving a selection, at the server, for one or more the recommended outfit images to perform an operation that is selected from the group consisting of: customizing the recommended outfit images, and purchasing an outfit displayed in the one or more recommended outfit images (Wiesel, see at least: “Each one of the search results [i.e. for one or more the recommended outfit images], is also a click-able link that redirects the user to a particular product page or particular vendor web-site, in which the shown product can be purchased online. Additionally or alternatively, each search result may be accompanied by UI elements enabling immediate purchase of the product [i.e. receiving a selection, at the server, for one or more the recommended outfit images to perform an operation that is selected from the group consisting of: customizing the recommended outfit images, and purchasing an outfit displayed in the one or more recommended outfit images]” [0468]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Ananthanarayana, receiving a selection, at the server, for one or more the recommended outfit images to perform an operation that is selected from the group consisting of: customizing the recommended outfit images, and purchasing an outfit displayed in the one or 

Claims 8 and 11-14 recites limitations directed towards a system (i.e. [0011]) comprising: at least one storage device; and a server, communicatively coupled to the at least one storage device (Ananthanarayana, see at least: “Similarly, the server(s) 404 are connected to one or more server data store(s) 408 [i.e. at least one storage device] that can be employed to store information local to the server(s) 404 [i.e. a server, communicatively coupled to the at least one storage device]” [0061]). The limitations recited in claims 8 and 11-14 are parallel in nature to those addressed above for claims 1 and 4-7, respectively, and are therefore rejected for those same reasons set forth above in claims 1 and 4-7, respectively.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayana, in view of Wiesel, in further view of Zehr et al. (US 10,963,939 B1), hereinafter Zehr.
Regarding claim 2, Ananthanarayana in view of Wiesel teach the method of claim 1.

Zehr, however, teaches providing recommendations based on style profiles generated from analyzed image data (i.e. abstract), including the known technique of a similarity search comprising: weighting components of the one or more first fashion items by a predetermined amount (Zehr, see at least: “weights may be applied to certain items and/or attributes of those items 914, based at least in part on the interaction of the user [i.e. by a predetermined amount]. For example, the weights may lead to more of a certain type of brand or style of apparel item being associated with a particular style profile. Moreover, these weights may be incorporated into other profiles for the user as well. For example, if the user consistently buys Brand A apparel items, it may be likely that Brand A is a particularly favorable brand for the user, and as a result, other style profiles may include more items from Brand A in order to present improved recommendations to the user. Furthermore, particular attributes such as colors, patterns, clothing type (e.g., footwear styles, skirts over other bottom wear, etc.) may also receive weights in order to improve recommendations [i.e. the similarity search comprises: weighting components of the one or more first fashion items]” Col. 17 Ln. 22-36). This known technique is applicable to the method of Ananthanarayana in view of Wiesel as they both share characteristics and capabilities, namely, they are directed to providing recommendations based on style profiles generated from analyzed image data.
It would have been recognized that applying the known technique of a similarity search comprising: weighting components of the one or more first fashion items by a predetermined amount, as taught by Zehr, to the teachings of Ananthanarayana in view of Wiesel would have 

Regarding claim 3, the combination of Ananthanarayana/Wiesel/Zehr teach the method of claim 2.
Zehr further teaches providing recommendations based on style profiles generated from analyzed image data (i.e. abstract), including the known technique of the weighting components comprising: weighting the components based on at least one selected from the group consisting of: an amount at which the one or more fashion items have been viewed, the amount at which the one 14 of 18030730-4431USor more fashion items have been selected, and the amount at which the one or more fashion items have been purchased (Zehr, see at least: “weights may be applied to certain items and/or attributes of those items 914 [i.e. the weighting components comprises], based at least in part on the interaction of the user. For example, the weights may lead to more of a certain type of brand or style of apparel item being associated with a particular style profile. Moreover, these weights may be incorporated into other profiles for the user as well. For example, if the user consistently buys Brand A apparel items [i.e. weighting the components based on the amount at which the one or more fashion items have been purchased], it may be likely that Brand A is a particularly favorable brand for the user, and as a result, other style profiles may include 

Claims 9-10 recites limitations directed towards a system. The limitations recited in claims 9-10 are parallel in nature to those addressed above for claims 2-3, respectively, and are therefore rejected for those same reasons set forth above in claims 2-3, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Abraham et al. (US 2018/0032818 A1) teaches modifying an image of a user to show the user wearing a garment.
-Hara et al. (US 2016/0203525 A1) teaches a pose detector for analyzing an image of a user to identify an item worn by the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684